DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the optical device of claim 1, in particular the limitations of the resin layer comprises an inclination surface contacting with the refractive index control layer. The prior art does not disclose or suggest the optical device of claim 18, in particular the limitations of the resin layer comprises an inclination surface contacting with the refractive index control layer.
The closely related prior art, Yan et al. (US 20200049996) discloses (Figs. 1-9) an optical device comprising: a lens (10) comprising a reflective mirror (52); a display module (18) on at least one side surface of the lens and configured to display an image; and a dynamic prism module (66, 68) between the display module and the lens and configured to receive the image, the dynamic prism module being configured to be dynamically turned on or off to provide the image to different positions of the reflective mirror (sections 0033-0037, 0094).
However, the prior art does not disclose or suggest the optical device of claim 1, in particular the limitations of the resin layer comprises an inclination surface contacting with the refractive index control layer. Claim 1 is therefore allowed, as are dependent claims 2-17. The prior art does not disclose or suggest the optical device of claim 18, in particular the limitations . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/CHARLES S CHANG/Primary Examiner, Art Unit 2871